DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 November 2022 has been entered.
 	Applicant's response has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 18, 21-24, 27, 29-39 are currently pending.
	Claims 34 and 36 are withdrawn as being directed to non-elected Species, as set forth in the Restriction requirement of 17 February 2022 and as elected in the reply filed 24 February 2022.  It is noted that the Species A requirement was withdrawn in the non-final Office Action dated 15 March 2022 at page 2.
	Claims 18, 21-24, 27, 29-33, 35, and 37-39 are examined herein.
	Claims 1-17, 19-20, 25-26, and 28 have been cancelled.
Information Disclosure Statement
The Information Disclosure Statement filed 7 December 2022  is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.  It is noted that several of the cited references were missing appropriate page numbers.  The Examiner has annotated the Information Disclosure Statement herein.  Applicant is requested to kindly comply with all requirement of 37 CFR 1.97 in future submissions.

Declaration under 37 CFR 1.132
	The Declaration filed under 37 CFR 1.132 (hereinafter the “Ghiassian” declaration) is not sufficient to overcome the outstanding rejections of record.  See further explanation in response to arguments under 35 USC 103 below.

Claim Interpretation
In the interest of compact prosecution, the instant claims are examined to consider all claim limitations. The courts have stated that claims must be given their broadest reasonable interpretation consistent with the specification In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969); and In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP § 2111).  
Claim 18 recites, “a method of treating a subject suffering from an autoimmune disease, disorder, or condition with an alternative therapy to anti-TNF therapy, the method comprising: obtaining comprising gene expression levels of a set of genes in a biological sample from the subject, wherein the set of genes are differentially expressed in a first population of subjects who respond to the anti-TNF therapy as compared to a second population of subjects who do not respond to the anti-TNF therapy”.  Further amended now includes “applying a trained machine learning classifier to the gene expression response signature to determine that the gene expression response signature is indicative of non-response of the subject to the anti-TNF therapy with a true negative rate (TNR) of at least 0.5 and a negative predictive value of at least 0.9 wherein the trained machine leaning classifier has been trained using gene expression levels of the set of genes in biological samples from the first population of subjects and the second population of subjects; and administering the alternative therapy to anti-TNF therapy to the subject, wherein the alternative therapy…”.  
The steps directed to the gene expression response signature are interpreted herein as gene expression levels of any set of genes that are different in the population of patients that are responders and non-responders.  No specific set has been delineated in the instant claims such that any meaningful determination of a classifier can be gleaned therefrom.  Further, steps that “a classifier has been trained” are not actively performed by the method and thus the claims do not limit the “classifier” herein to any particular training methodology.    Thus, under the BRI of the instant claim, no steps limit the actual gene expression response signature or the classifier training.  As such, any gene expression signature and any classifier meet the limitations of the instant claim.  
Issues under 112(b) also arise due to the recitation of intent in the claims as amended and the claim interpretation above.  See rejection below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

1.  Claims 18, 21-24, 27, 29-33, 35, and 37-39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 18, as amended, recites, “obtaining gene expression response signature comprising gene expression levels of a set of genes…applying a trained machine learning classifier to the gene expression response signature…wherein the trained machine learning classifier has been trained using gene expression levels of the set of genes”.  The claim is indefinite with respect to the response signatures and the training of a machine learning classifier and followed by a step to administer an alternative to anti-TNF therapy to the subject, as there are no parameters in the claim that would indicate when or why one would administer an alternative to anti-TNF therapy, i.e. there is no sufficient nexus between the claimed steps by which step a and b inform administration.  The claims have been amended to recite, “applying a trained machine learning classifier…signature is indicative of non-response to the anti-TNF therapy with a true negative rate (TNR) of at least 0.5 and a negative predictive value (NPV) of at least 0.9”. However, such designations are not clear.  For example, the claim appears to limit the therapy with a TNR of 0.5 and a NPV of at least 0.9, which does not further inform any administration step.  It is not clear if the claim is alternatively supposed to limit the gene expression response signature to include a TNR of 0.5 and a NPV of 0.9 or perhaps limit the classifier in some way by said recitations.  However, even if it were, there are no further steps whereby those values are meaningful to an administration step, as the response signature has no meaning within the claim other than to elucidate any and all genes that are differentially expressed within a population of patients that respond or do not respond to anti-TNF therapy.  The scope of coverage is therefore indefinite and Applicant is asked to further define the metes and bounds though clearer claim language.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.  Claims 18, 21-24, 27, 29-30, 33, 35, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KJIM Vol. 30, No. 2, March 2015; IDS reference), and in view of Thomson et al. (BMC Medical Genomics (2015) Vol. 8, No. 26: 12 pages; IDS reference).  Any newly recited portions are necessitated by claim amendment herein.
Claim 18, as amended, is directed to:
A method of treating a subject suffering from an autoimmune disease, disorder, or condition with an alternative therapy to anti-TNF therapy, the method comprising:
(Kim et al. discloses treatment of rheumatoid arthritis (RA) with abatacept, which is a known alternative to anti-TNF therapy [page 154, col. 1]):
obtaining a gene expression response signature comprising gene expression levels of a set of genes in a biological sample from the subject, wherein the set of genes are differentially expressed in a first population of subjects who respond to the anti-TNF therapy as compared to a second population of subjects who do not respond to the anti-TNF therapy;
Kim et al. discloses, in part, building a molecular signature for network regulation by TNF to look at treatment response, wherein CD86 was determined as a strong modulator; this is indicative of a TNF independent mechanism and is consistent with positive response to alternative treatment with abatacept, as above-page 153, col. 2
applying a trained machine learning classifier to the gene expression response signature to determine that the gene expression response signature is indicative of non-response of the subject to the anti-TNF therapy with a true negative rate (TNR) of at least 0.5 and a negative predictive value of at least 0.9 
wherein the trained machine leaning classifier has been trained using gene expression levels of the set of genes in biological samples from the first population of subjects and the second population of subjects; and 
(c) 	administering the alternative therapy to anti-TNF therapy to the subject, wherein the alternative therapy to anti-TNF therapy is selected from the group consisting of rituximab, sarilumab, tofacitinib citrate, leflunomide…and abatacept.
Kim et al. discloses the treatment of RA patients by administering abatacept (an anti-TNF therapy) on a patient who does not exhibit response to anti-TNF therapy, as established by assessment of transcripts identified as having roles in modulation of DAS28 scores wherein six transcripts represent targets of anti-TNF therapy and wherein CD86 was identified as an important TNF-α-independent mechanism active in RA patients that informs modulating CD86 with an alternative to anti-TNF treatment-[Kim et al. at 154, col. 1]),
Kim et al. do not specifically disclose a classifier, as instantly claimed, however, the prior art to Thomson et al. discloses a gene expression classifier to predict which RA patients are unlikely to respond to anti-TNF therapy.  Thomson et al. disclose the identification of a gene expression classifier to predict which RA patients are unlikely to respond to the anti-TNF infliximab (abstract).  Further Thomson et al. disclose that “the classifier is trained and evaluated using gene expression datasets (abstract-methods section).  
It is maintained that as the “classifier” claimed herein is not specifically identified by specific parameters or algorithm for operation, under the BRI of the claim, any classifier could be trained to meet the limitations of prediction of non-responders herein.  As such, Thomson et al. disclose a classifier that can operate to distinguish non-responders whereby patients can be given alternative therapies to anti-TNF by assessing datasets as described above (see Thomson et al. at page 1, col. 1).  Further,  Thomson et al. disclose cohorts of subjects as claimed as follows: (Thomson et al. at page 2, col. 2; (Thomson et al. disclose anti-TNF infliximab therapy at page 5, col. 1) and teaches further:  those that have been determined to respond or non-responder to the anti-TNF therapy (Thomson et al. disclose the indication of response/non-response to infliximab therapy at page 5; Table 2), to identify genes that exhibit statistically significant differences in gene expression levels between the responders and the non-responders, thereby obtaining signature genes (Thomson et al. at page 5, Table 2); and further includes classifiers as follows: (Thomson et al. at page 5, col. 1 teaching classifier development wherein thresholds are determined for non-responder status; see also Table 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a specific classifier, as elucidated by Thomson et al. as the “validation” mechanism in the methods as taught by Kim et al., as both references are in the same field of endeavor and are directed to treatment of patients who do not exhibit response to anti-TNF therapy (see Kim et al. at page 154-155; Kim et al. disclose the use of candidate genes for validation, wherein signature expressions from molecular networks are assessed).  Kim et al. disclose the value of the systems based-approach for the study of complex diseases, including RA, Crohn’s disease (CD), Systemic Lupus, and Ankylosing spondylitis (AS) (pages 154-156).  Both Thomson et al. (at page 1) and Kim et al. (at page 154) are mutually concerned with identification of patients who are unlikely to respond to anti-TNF therapies.  Further, the prior art of Thomson et al. is specifically concerned with elucidating high-confidence prediction that a patient will not respond (page 2, col. 1).  As such, using the specific classification validation as in Thomson et al. for the classifications in Kim et al. would have met with a reasonable expectation of success.  With respect to criteria that speak to optimization of a classifier, such as NPV and TNR, it is further obvious and it is not inventive to discover optimized parameters by routine experimentation (In re Aller, F.2d 454, 454, 105 USPQ 223, 235 (CCPA 1955).  
Claim 21 includes further validating the trained classifier on a second independent cohort of subjects who have previously received the anti-TNF therapy and have been determined to respond or not respond to the anti-TNF therapy (Thomson et al. discloses training on an independent cohort at page 5, col. 1).
With respect to claim 21, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the methods of classifier training as taught by Thomson et al. with the techniques as disclosed by Kim et al., the motivation being to specifically provide “higher specificity in order to provide high confidence identification of non-responders” as taught by Thomson et al. at page 5, col. 1.  Kim et al. include that the discovery of individual genetic variation to guide therapeutic intervention is paramount and requires assessment of candidate genes using gene expression profiles for signature determinations in RA, for example, as relevant to treatment response in the anti-TNF therapy setting (page 153-154, col. 1).  As such, one would have had a reasonable expectation of success in combining the two references to achieve this common goal.  
With respect to the following, Thomson et al. disclose:
Claim 22 includes that prior subjects suffered the same autoimmune disease, disorder or condition.  Thomson et al. disclose that patients include those suffering from RA (Thomson et al. at abstract and entire article).
Claim 23 includes that the subject is suffering from the same autoimmune disease, disorder or condition as the prior subjects.  Thomson et al. disclose that subjects and prior subjects suffer from RA (see Thomson et al. at abstract and entire article; see also Kim et al. at 152, col. 2).
 Claim 24 includes that at least a subset of signature genes is selected from a cluster of genes associated with non-response to the anti-TNF therapy.  Thomson et al. disclose that signature genes are selected as being “non-responders” to anti-TNF therapy (see Thomson et al. at page 5, col. 1 wherein Thomson et al. teaches classifier genes that are anti-TNF non-responders). 
Claim 27 includes that the anti-TNF therapy comprises infliximab, adalimumab, etanercept, cirtolizumab pegol, golilumab, or a biosimilar thereof (Thomson et al. disclose treatment with infliximab at least at Table 4, among other passages-see entire article).
With respect to claims 22-24 and 27 it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the various therapies for classification validation using the methods of Kim et al., as combined with those of Thomson et al., as assessment of gene variations for exhibiting response to therapy is a goal of both references.  Further, Thomson et al. disclose that training across data allows for predictive classifiers that are robust to a test population (page 10, col. 2).
With respect to claims 29 and 30, Kim et al. disclose treatment of RA with alternatives to anti-TNF (abatacept) (page 154, col. 1).  
Claim 33 further includes determining, prior to the administering, that the subject does not exhibit a validated gene expression response signature indicative of non-response to the alternative anti-TNF therapy.  Thomson et al. disclose using classifiers for RA patients in settings wherein they were evaluated as non-responders to infliximab and further identified as non-responders/or responders to other biologic therapies (Thomson et al. at page 8, col. 1).  
Claim 35 include that the determining comprises measuring the validated gene expression response signature indicative of non-response to the alternative anti-TNF (from claim 33) using a microarray using RNA sequencing. Thomson et al. disclose assessment of gene signatures using microarrays using RNA (page 2, col. 2 and page 8, col. 2).
Claims 37 and 38 includes that the anti-TNF therapy comprises an antibody Thomson et al. disclose the anti-TNF therapy infliximab, an antibody treatment, at page 4, col. 1 and Table 4.
Claim 39 includes that the anti-TNF therapy comprises a decoy circulating receptor fusion protein.  Kim et al. disclose treatment with abatacept (page 154, col. 1).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included using a classifier to evaluate other anti-TNF therapies and to identify other biologic therapies associated with non-response, as taught by Thomson et al. at page 8, col. 2.  One would have been motivated to do so in order to prove effectiveness of a non-responder classifier for patient viability to second and third-line therapies.  The combination with Kim et al. would have yielded predictable results in the same field of endeavor.  

B.  Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KJIM Vol. 30, No. 2, March 2015; IDS reference), and in view of Thomson et al. (BMC Medical Genomics (2015) Vol. 8, No. 26: 12 pages; IDS reference) as applied to claim 18 and 29 above, in further view of Lopetuso et al. (International Journal of Molecular Science (2017) Vol. 18, No. 1973:17 pages).
The prior art to Kim et al. disclose techniques to treat with alternative to anti-TNF therapies as applicable to other autoimmune diseases, such as RA, AS, and SLE, as recited above.  Thomson et al. disclose treatment of RA with anti-TNF alternative therapies upon classification as a non-responder to anti-TNF therapy, as recited above.  Neither Kim et al. nor Thomson et al. specifically disclose ulcerative colitis (UC) or Crohn’s (CD), specifically as in Claim 31 which includes that the autoimmune disease, disorder, or condition is ulcerative colitis and Claim 32, which  includes that the autoimmune disease, disorder, or condition is Crohn’s disease. 
However, given that Kim et al. and Thomson et al. are concerned with the identification of classifiers for non-responder patients in the setting of autoimmune RA (or AS or SLE) and given that the prior art to both are concerned with alternative treatments, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have also used the gene classifier and validation techniques of Kim and Thomson with the prediction of efficacy of anti-TNF treatment (or not) to other diseases, such as inflammatory bowel diseases (of which UC and CD are in said class).  For example, the prior art to Lopetuso et al. makes obvious said application in that Lopetuso et al. specifically disclose the concerns of non-responsiveness to anti-TNF therapy in said IBD population of patients (Lopetuso et al. at abstract).  More specifically, Lopetuso et al. disclose that side-effects associated with anti-TNF therapies can be life-threatening due to ineffectiveness and antibodies-to-anti-TNF and a loss of response to said therapy.  As such, one of skill in the art would have been motivated to make said combination as it would have been advantageous to identify patients who are non-responders before ineffective treatment causes such life-threatening issues.  In addition, using the methods of Kim with Thomson for application to the diseases as taught by Lopetuso et al. would have yielded predictable results in the field, as each of said references is specifically concerned with predictors of non-response to anti-TNF therapy.  

Response to Applicant’s Arguments 
 1.  Applicant has submitted a Declaration under 37 CFR 1.132, wherein it is stated that “the accuracy of a classifier is assessed by its TNR and its NPV” and further explains the model validation for a classifier pertaining to independent cohorts and odds ratio.  Declarant further states that model performance is assessed by reaching the mentioned NPV and TNR thresholds and that the trained machine learning classifier performs better than the cited classifiers in Thomson.  Declarant finally includes that there is no showing of a generation or performance of a trained machine learning classifier in Kim and Lopetuso and Thomson relies on a different set of relationships for classification. 
It is respectfully submitted that this is not persuasive.  As has been stated previously, the instant claims contain no steps of actually training a classifier nor do the claims contain any parameters by which said classifier is operational, i.e., a particular algorithm to establish or build said classifier.  As such, any classifier would be operational to perform the method of the instant claims with respect to getting a set of genes that are differentially expressed in a non-specific manner in a generic group of subjects in the two classes of responder versus non-responder to anti-TNF therapy.   There has been no showing that a particular classifier is trained in a specific manner other than to optimize statistics surrounding the specificity and/or sensitively of said classifier.  Said optimization is an obvious and routine step in biological sciences and does not represent an inventive concept.  Applicant even readily admits in the instant Specification that “detecting gene classifiers in subjects is a routine matter for those skilled in the art” [0069].  Thus without further specifics in the claims to define a particular classifier operational on a particular gene set or a particular method of training a classifier, the instant claims are obvious over the prior art.

Conclusion
No claims are allowed.

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 







/Lori A. Clow/Primary Examiner, Art Unit 1671